Case: 22-1729    Document: 20     Page: 1    Filed: 07/05/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                    TIFFANY HARRIS,
                        Petitioner

                             v.

      DEPARTMENT OF VETERANS AFFAIRS,
                   Respondent
             ______________________

                        2022-1729
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. AT-0752-21-0502-I-1.
                 ______________________

     Before PROST, BRYSON, and STOLL, Circuit Judges.
 PER CURIAM.
                         ORDER
     Tiffany Harris has indicated that she wishes to con-
 tinue to pursue her discrimination claim, ECF No. 5 at 3,
 and in response to the court’s order to show cause as to ju-
 risdiction, Ms. Harris requests transfer to the “United
 States District Court the United States Eleventh Circuit
 Court of Appeals.” ECF No. 15 at 1. The Department of
 Veterans Affairs responds in support of transfer to the
 United States District Court for the Northern District of
 Alabama.
Case: 22-1729    Document: 20      Page: 2    Filed: 07/05/2022




 2                                              HARRIS   v. DVA



     As this court explained in the show cause order, we lack
 jurisdiction over this matter by operation of 5 U.S.C.
 § 7703(b)(2) but may transfer it to a court where the action
 could have been brought pursuant to 28 U.S.C. § 1631. The
 action could not have been brought directly in a court of
 appeals but could have been brought in district court pur-
 suant to 42 U.S.C. § 2000e-5.           See also 5 U.S.C.
 § 7703(b)(2). The Department points out that the Northern
 District of Alabama is the district court most convenient to
 where Ms. Harris was employed at the time of the person-
 nel action involved in this case.
     Accordingly,
     IT IS ORDERED THAT:
      Pursuant to 28 U.S.C. § 1631, this matter and all trans-
 mittals are transferred to the United States District Court
 for the Northern District of Alabama.
                                    FOR THE COURT
 July 5, 2022                       /s/ Peter R. Marksteiner
     Date                           Peter R. Marksteiner
                                    Clerk of Court